Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-15 are currently active in the application with claims 1, 2, 5, 7, 8 and 10-12 being amended by the Applicant.
Claim Objections
Claims 2-10 and 12 are objected to because of the following informalities:  The instant claims begin with “A method” instead of “The method”.  
Appropriate correction is required if the case is to proceed to allowance.
Specification
The disclosure is objected to because of the following informalities:  Example 1 found in paragraphs [0118] and [0119] is to a prior art process and should be so noted.  
Appropriate correction is required.
Response to Amendment
	Applicant’s amendments dated August 22, 2022 have been reviewed.  The amendments were sufficient in overcoming the double patenting rejection which has been withdrawn.  The amendments also were sufficient in overcoming the rejection of the claims over 35 USC 112(b) and therefore this rejection has been withdrawn.  The amendments however were not sufficient in placing the application in condition of allowance and resulted in a new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim contains a limitation whereas a sulfur dopant is added to produce a sulfur concentration of at least 200 ppmv sulfur which is not found in the application as filed.  The published application, [0017], discloses that the sour process gas may contain at least 200 ppmv sulfur and that [0028] discloses the use of a dopant however no connection between the two limitations if found in the application and therefore represents new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano and further in view of Agrawal (US 2009/0152208), Wang et al. (US 2010/0081567) hereafter Wang and Chiche et al. (WO 2015/091490) hereafter Chiche, refer to US 2016/0368767 as the English language equivalent.
	Considering Claim 1, Avagliano discloses a system for producing synthesis gas by the gasification of a carbonaceous fuel such as a coal slurry with oxygen obtained from an air separation plant (ASU) and with at least part of a tailgas stream received from the sulfur recovery unit via the hydrogenation reactor to produce a crude syngas comprising H2S, CO2 and COS (acid gases making a crude/sour syngas) which is passed to a particulate removal system (syngas conditioning) before entering a shift converter with the effluent leaving the shift convertor and entering an acid/gas removal system to remove H2S and CO2 to produce a clean, sweet, hydrogen-enriched syngas useful in other processes such as methanation and a sour recycle stream which is returned to the gasifier (Fig. 1 and 4) and (Col. 3, ln 42 to Col. 5, ln 47 and Col. 6, ln 46 to Col. 7, ln 12).
Avagliano does not mention the presence of tar, the use of a sulfided shift catalyst or the relative amounts of sulfur in the various streams.
Agrawal discloses process for treating wastewater from the gasification of carbonaceous materials [0002] comprising coal and tar [0038] and therefore the feed materials to the gasification system must contain tar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the carbonaceous material of Avagliano to contain tar.
Wang discloses that crude syngas streams containing sulfur compounds require feeding to sulfided shift catalysts [0002]-[0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sulfided shift catalysts of Wang in the process of Avagliano as the crude syngas of Avagliano contains sulfur.
The instant claim is to the sour process gas having a higher concentration of sulfur than the raw synthesis gas.  Although Avagliano does not specifically discuss this limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to be so for the following reason(s).
The raw syngas of Avagliano enters system 221 (Fig. 4) without the addition of other streams wherein at least particulates are removed and wherein the carbon monoxide is shifted to carbon dioxide and hydrogen thereby increasing the concentration of sulfur by the removal of particulates.  This stream is further subjected to acid gas removal (AGR) to produce a clean, sweet syngas (stream 228) therefore the stream (stream 223) exiting the AGR system would possess essentially all the sulfur and therefore have a higher concentration of sulfur.  This stream is presented for solid sulfur recovery thereby producing a hydrogen sulfide rich tail gas which is added to the gasifier or shift reactor (Col. 7, ln 4-12).  The instant claim does not possess any particular sulfur concentrations therefore the term “H2S-rich gas” utilized by Avagliano is interpreted to have sulfur as the highest single constituent which satisfies the instant limitation in lines 14 and 15.
Chiche discloses a system for purifying a synthesis gas comprising an acid-gas removal system to produce a purified synthesis gas by the removal of COS and H2S [0023]-[0030] and [0037].  Chiche further discloses that the sulfur content of a raw synthesis gas is dependent upon the feedstock with the sulfur concentration in the raw synthesis gas ranging from 20 to 15,000 ppm [0040] and [0041] with the purified synthesis gas comprising less than 50 ppm of hydrogen sulfide [0030].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the majority of a raw syngas stream is carbon monoxide and hydrogen with minor amounts of sulfur however when this sulfur is removed, the stream having the sulfur would have a higher concentration of sulfur than the raw syngas stream.
Considering Claim 2, the significance of Avagliano, Wang, Chiche and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses a sour syngas stream which is supplied to a shift reactor with Wang disclosing that a sulfided catalyst is required as discussed above.
Avagliano does not disclose the particulars of the shift catalyst.
Wang discloses that typically sour syngas requires a shift catalyst comprising from 1 to 10 wt% of cobalt and from about 4 to about 16 wt% molybdenum or tungsten [0024] which encompasses the instantly claimed ranges with the catalyst utilizing a support comprising alumina, magnesia and magnesium-alumina spinel [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention utilize the cobalt/molybdenum/tungsten shift catalyst of Wang as the shift catalyst of Avagliano as the crude syngas stream of Avagliano comprises sulfur and would be obvious to arrive at the instantly claimed ranges using the range of Wang as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Avagliano, Wang, Chiche and Agrawal as applied to Claim 1 is explained above.
Avagliano does not disclose the sulfur content of the recycled stream however Wang discloses that a properly sulfided catalyst has enhanced CO conversion [0013] and also discloses a feed stream comprising 500 ppm of H2S is required to satisfactorily sulfide a sulfur-tolerant catalyst [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide sufficient sulfur to ensure that the catalyst of Avagliano would have adequate sulfur to sulfide the shift catalyst and would determine this level based upon the particular catalyst used through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Avagliano, Wang, Chiche and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses that particulates are removed (Col 4, ln 13-20).
Considering Claim 6, the significance of Avagliano, Wang, Chiche and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses the use of oxygen (Col. 3, ln 42-55).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208), Chiche et al. (WO 2015/091490) hereafter Chiche, refer to US 2016/0368767 as the English language equivalent and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Yukumoto et al. (US 2013/0085307) hereafter Yukumoto.
	Considering Claim 4, the significance of Avagliano, Agrawal, Chiche and Wang as applied to claim 1 is explained above.
	Avagliano discloses the use of any type of solid carbonaceous material in a gasifier but does not discuss tar.
	Yukumoto discloses a process wherein coal is gasified with the dust containing tar is collected and catalytically reacted [0018] [0040].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Yukumoto in the process of Avagliano to react and treat any tar produced during the gasification.
Claims 7 and 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208), Chiche et al. (WO 2015/091490) hereafter Chiche, refer to US 2016/0368767 as the English language equivalent and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Barnicki et al. (US 2007/0129450) hereafter Barnicki.
	Considering Claims 7 and 11-15, the significance of Avagliano, Agrawal, Chiche and Wang as applied to claim 1 is explained above.
Avagliano discloses that the synthesis gas is cooled with the heat released being useful in many different process such as methanation (Col. 5, ln 25-47) but does not disclose the use of adsorption.
Barnicki discloses that sulfur may be removed from a syngas via adsorption in an acid gas removal system [0056] and [0057].  Barnicki further discloses that the syngas may be directed to a methanol synthesis catalyst to produce methanol  [0049]-[0051] and Barnicki discloses that syngas can be directed to ammonia, methane (methanation) and Fischer-Tropsch synthesis [0049].  Barnicki also discloses that the syngas process streams can be passed through one or more separate gas cooling zones [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the adsorption of Barnicki in the acid gas removal system of Avagliano.  The ordinary skilled artisan would have been motivated to do so as Barnicki discloses that sulfur poisons several different catalysts [0056] and [0097] and that adsorption is but one method known in the art.
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208), Chiche et al. (WO 2015/091490) hereafter Chiche, refer to US 2016/0368767 as the English language equivalent and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Chakravarti et al. (US 2015/0005398) hereafter Chakravarti.
	Considering Claims 8-10, the significance of Avagliano, Agrawal, Chiche and Wang as applied to Claim 1 is explained above.
	Avagliano discloses that gasification of solid carbonaceous materials to produce a syngas comprising both hydrogen sulfide (H2S) and carbonyl sulfide (COS) (Col 1, ln 25-32) but does not disclose the quantity of sulfur or the source of solid carbonaceous materials.  
	Chakravarti discloses that a syngas produced from solid carbonaceous materials intended for a Fischer-Tropsch feed stream contains up to 500 ppm of total sulfur [0002]-[0006] and [0088] which encompasses the instantly claimed range.  Chakravarti discloses that solid carbonaceous materials such as biomass, coal, petroleum coke and the like [0002].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the crude syngas of Avagliano to possess the amount of sulfur as taught by Chakravarti as both sources are solid carbonaceous feedstocks and to use the solid carbonaceous materials of Chakravarti in the gasifier of Avagliano.
	Chiche discloses that the composition of the crude synthesis gas depends upon the specific feedstock [0039] which makes the sulfur content of this crude synthesis gas a result effective variable dependent upon the sulfur content of the feedstock.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select a particular feedstock to arrive at a desired sulfur concentration through routine experimentation.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument on page 9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the addition of an outside source of sulfur) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the event that Applicant points to claim 10 as the “small amount”, the ordinary skilled artisan is aware, as Applicant discloses on page 8, that sulfur is required for a sour shift catalyst and also that a sour gas shift catalyst is required if the feedstock possesses sulfur.  Therefore, it would have been obvious to the ordinary skilled artisan that if the feedstock contained insufficient sulfur to maintain catalyst activity that additional sulfur would need to be provided.
Avagliano discloses the presence of sulfur in the raw synthesis gas and that the raw synthesis is directly supplied to Unit 221 (Fig. 4) which incorporates particulate removal, COS hydrolysis and shift reactors and does not involve acid-gas removal.  Therefore, it would have been obvious to the ordinary skilled artisan to provide a sour-gas shift catalyst which is disclosed above.
Applicant argues on page 9 that the none of the cited prior art discloses adding sulfur to the gasification.  This is not correct as discussed above as Avagliano discloses the addition of hydrogen sulfide-rich gas stream to the gasification reactor (Fig. 4, stream 514).  Applicant’s arguments as to the relative sulfur content of various process streams has been addressed above.
Conclusion
Claims 1-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732